                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


BERNARD S. OWNBY,                                    )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )      No. 3:17-CV-211-HBG
                                                     )
ANDREW M. SAUL, 1                                    )
Acting Commissioner of Social Security,              )
                                                     )
               Defendant.                            )


                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), the Rules of this Court,

and the consent of the parties [Doc. 12]. Now before the Court is Plaintiff’s Petition for Approval

of 406(b) Attorney Fees [Doc. 27], as well as Plaintiff’s Motion to Amend Petition [Doc. 31].

Plaintiff requests that the Court enter an Order awarding $2,769.75 in attorney’s fees under 42

U.S.C. § 406(b). 2

I.     BACKGROUND

       On August 28, 2017, Plaintiff filed a Motion for Summary Judgment and Memorandum in

Support [Docs. 15 & 16], and on September 22, 2017, the Commissioner filed a competing Motion

for Summary Judgment and Memorandum in Support [Docs. 17 & 18]. The Court entered a



       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
       2
          Plaintiff originally requested an award of $22,769.75 [Doc. 27], but subsequently
amended this request to state that counsel “expects the Social Security Administration will pay
attorneys fees for services rendered at the administrative level and therefore, further amends the
petition and lowers his request” [Doc. 31 at 2].



Case 3:17-cv-00211-HBG Document 33 Filed 06/02/20 Page 1 of 8 PageID #: 1571
Memorandum Opinion [Doc. 20] on April 27, 2018, granting Plaintiff’s motion and denying the

Commissioner’s motion. Specifically, the Court ordered that the case be remanded to the Social

Security Administration with instructions that the ALJ reconsider the medical evidence of record,

particularly the treatment notes from Dr. Browder during the relevant period under review, in

assessing the credibility of Plaintiff’s subjective allegations regarding his level of pain. [Doc. 21].

       On June 12, 2018, Plaintiff filed a Motion for Attorney’s Fees Under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d) [Doc. 22]. After the Commissioner responded that he

did not oppose Plaintiff’s motion [Doc. 25], the Court entered an Order on June 28, 2018, granting

Plaintiff $4,134 in attorney’s fees pursuant to the EAJA, 28 U.S.C. § 2412(d) [Doc. 27]. The

instant motion before the Court seeks an additional award of attorney’s fees pursuant to 42 U.S.C.

§ 406(b). [Doc. 27].

II.    POSITIONS OF THE PARTIES

       Plaintiff’s counsel initially requested approval to charge attorney’s fees pursuant to 42

U.S.C. § 406(b) based on his contingency fee agreement with the Plaintiff. [Doc. 27]. Counsel

asserts that Plaintiff was awarded $107,615 in past-due benefits, of which $26,903.75 was withheld

for payment of fees associated with the award. Counsel further explained that Plaintiff was also

filing a fee petition for services rendered at the administrative level, as well as that Plaintiff was

previously awarded an attorney’s fee of $4,134, and thus counsel requested approval of the fee in

the amount of $22,769.75 ($26,903.75 - $4,134). Counsel attached the client-attorney agreement,

affidavits of Paul Drozdowski and Kenneth Miller, and a time summary. Lastly, counsel submits

that this amount is reasonable and should be upheld pursuant to Gisbrecht v. Barhhart, 535 U.S.

789 (2002). [Id. at 2].



                                                  2



Case 3:17-cv-00211-HBG Document 33 Filed 06/02/20 Page 2 of 8 PageID #: 1572
       The Commissioner responds [Doc. 30], that the petition was only partially complete, as

Plaintiff failed to submit the necessary materials for the Court to determine if the request is

reasonable. The Commissioner claims that upon filing of the agency Notice of Award letter and

the final favorable decision issued by the Commissioner on remand, the “record will contain the

past due benefit total, the amount withheld by the agency, and the existence of a favorable

decision.” [Id.]. Plaintiff subsequently filed the Fully Favorable Administrative Law Judge’s

decision dated March 13, 2019 [Doc. 31-1], as well as the December 7, 2019 Notice of Award

[Doc. 31-2]. Additionally, as the Court previously detailed, Plaintiff amended his 406(b) request

to the amount of $2,769.75. [Doc. 31 at 2]. The Commissioner does not oppose [Doc. 32] payment

of attorney’s fees in this case, pursuant to 42 U.S.C. § 406(b), in the amount of $2,769.75.

III.   ANALYSIS

       Section 406(b) permits courts to award “a reasonable [attorneys’] fee . . . not in excess of

25 percent,” payable “out of . . . [the claimant’s] past-due benefits” when a claimant secures a

favorable judgment. 42 U.S.C. § 406(b)(1)(A). Accordingly, three conditions must be met

before 406(b) fees will be awarded:

               1. The Court must have rendered a judgment favorable to the Plaintiff;

               2. The Plaintiff must have been represented by counsel; and

               3. The Court must find that the fee is reasonable and not in excess

               of twenty-five (25) percent of the total past-due benefits to which

               Plaintiff is entitled.

See id. The Court will address each condition in turn.

       A.      Favorable Judgment

       In this case, the Plaintiff obtained a “sentence four” remand, which, for purposes of section
                                                 3



Case 3:17-cv-00211-HBG Document 33 Filed 06/02/20 Page 3 of 8 PageID #: 1573
406(b), may be considered a “favorable judgment.” See Wilson v. Saul, No. 3:16-cv-95-HBG,

2019 WL 6742965, at *2 (E.D. Tenn. Dec. 11, 2019) (citing Bergen v. Comm’r of Soc. Sec., 454

F.3d 1273, 1277 (11th Cir. 2006)). Thus, the Court finds that the first condition for granting

attorney’s fees under section 406(b) has been met.

       B.      Representation by Counsel

       In support of the motion for attorney’s fees, Plaintiff’s counsel attached a signed agreement

between counsel and the Plaintiff, which provides for a contingent fee in the amount of twenty-

five percent of the past-due benefits received by the Plaintiff as payment for counsel’s

representation. [Doc. 27-3]. Accordingly, the Court finds that the Plaintiff was represented by

counsel for this claim.

       C.      Reasonableness of Fee Amount

       Counsel for Plaintiff submits that a fee request of twenty-five percent of the past-due

benefits awarded to the Plaintiff is reasonable because the twenty-five percent cap has been upheld

by case law, is consistent with the agreement between counsel and the Plaintiff, and the amount

requested is reasonable. [Doc. 27 at 2]. However, with the additional request for attorney’s fees

at the administrative level, counsel has further amended his request to only $2,769.75 in attorney’s

fees under section 406(b). [Doc. 31 at 2]. The Commissioner responds [Doc. 32] that he does not

oppose this amended amount.

       However, the Court must still independently determine whether the requested fee is

reasonable. Gisbrecht, 535 U.S. at 807. The Court of Appeals for the Sixth Circuit has held that

“if the agreement states that the attorney will be paid twenty-five percent of the benefits awarded,

it should be given the weight ordinarily accorded a rebuttable presumption.” Rodriquez v. Bowen,

865 F.2d 739, 746 (6th Cir. 1989). The presumption may be overcome by a showing that “1) the
                                                 4



Case 3:17-cv-00211-HBG Document 33 Filed 06/02/20 Page 4 of 8 PageID #: 1574
attorney engaged in improper conduct or was ineffective, or 2) the attorney would enjoy an

undeserved windfall due to the client’s large back pay award or the attorney’s relatively minimal

effort.” Hayes v. Sec’y of Health & Human Servs., 923 F.2d 418, 419 (6th Cir. 1990) (citing

Rodriquez, 865 F.2d at 746). If neither circumstance applies, “an agreement for a [twenty-five

percent] fee . . . is presumed reasonable.” Id. at 421.

       Here, the Commissioner has not alleged, and the Court is not aware of, any improper

conduct, delay, or ineffective representation on the part of Plaintiff’s counsel. In fact, counsel was

able to achieve favorable results as this case was remanded to the Commissioner and an award of

benefits was ultimately granted to the Plaintiff. Thus, counsel was effective in his representation

as he was able to achieve a favorable result.

       Turning to whether the requested fee amount would constitute an underserved windfall, the

Sixth Circuit Court of Appeals “provides a floor” for determining the reasonableness of requested

406(b) fees. Hayes, 923 F.2d at 422. Where the amount requested divided by the numbers of

hours expended is less than twice the standard rate for such work in the relevant market, the

requested fee is per se reasonable. Id. The Sixth Circuit continued,

               If the calculated hourly rate is above this floor, then the court may
               consider arguments designed to rebut the presumed reasonableness
               of the attorney’s fee. Such arguments may include, without
               limitation, a consideration of what proportion of the hours worked
               constituted attorney time as opposed to clerical or paralegal time and
               the degree of difficulty of the case. Factors such as these should
               inform the district court’s determination of whether the attorney
               would “enjoy a windfall because of . . . minimal effort expended.”

Id. (quoting Rodriquez, 865 F.2d at 746.).

       As noted, Plaintiff’s counsel has only requested $2,769.75 in attorney’s fees under section

406(b) in the present case. The Social Security Administration has withheld $26,903.75 of past-

                                                  5



Case 3:17-cv-00211-HBG Document 33 Filed 06/02/20 Page 5 of 8 PageID #: 1575
due benefits in this case. The Court considers the factors set forth in Hayes, the affidavits and

itemized bill set forth by Plaintiff, the lack of opposition from the Commissioner, and the nature

and complexity of the case, and finds the contingency fee award in the amount of $2,769.75 is

reasonable. Moreover, the Court is mindful of the nature of contingency fee contracts and the risk

absorbed by attorneys in these matters. See Royzer v. Sec’y of Health & Human Servs., 900 F.2d

981, 982 (6th Cir. 1990) (in considering contingency agreements, “we cannot ignore the fact that

the attorney will not prevail every time . . . Contingent fees generally overcompensate in some

cases and undercompensate in others. It is the nature of the beast.”). Accordingly, the Court finds

that an attorney’s fee in the amount of $2,769.75 does not represent a windfall.

       As a final matter, the Court notes that when attorney’s fees are awarded under both the

EAJA and section 406(b), the attorney is required to refund the smaller of the two fees to the

plaintiff. Gisbrecht, 535 U.S. at 796 (quoting Act. of Aug. 5, 1985, Pub. L. No. 99–80 (HR 2378),

PL 99–80, § 3, 99 Stat. 186). However, in the present case, Plaintiff's counsel subtracted the

previously-awarded EAJA fee from his initial request.

       This practice, sometimes referred to as the “offset procedure,” has “yet to [be] considered”

by the Sixth Circuit. See Drake v. Comm’r of Soc. Sec., No. 14-12662, 2016 WL 492704, at *3

(E.D. Mich. Feb. 9, 2016) (declining to apply the offset procedure under the lack of Sixth Circuit

precedent, the Supreme Court’s decision in Grisbecht v. Barnhard, 535 U.S. 789, 796 (2002), and

an analysis of the Savings Provision of the EAJA). Congress harmonized the EAJA and Section

406(b) “in this manner: Fee awards may be made under both prescriptions, but the claimant's

attorney must ‘refun[d] to the claimant the amount of the smaller fee.’” Gisbrecht, 535 U.S. at

796 (quoting 28 U.S.C. § 2412 note); see Drake, 2016 WL 492704, at *2 (“The EAJA Savings

Provision thus prevents an attorney from obtaining a ‘double recovery’ under the EAJA and
                                                6



Case 3:17-cv-00211-HBG Document 33 Filed 06/02/20 Page 6 of 8 PageID #: 1576
Section 406(b) for the same work.”). In Jackson v. Comm’r of Soc. Sec., the Eleventh Circuit

noted that the EAJA Savings Provision does not detail the specific procedure for refunding the

attorney’s fees under the EAJA and found that the attorney may do so by reducing a Section 406(b)

fee request by the amount of the EAJA award or refunding the smaller EAJA award to Plaintiff.

601 F.3d 1268 (11th Cir. 2010).

       Ultimately, the Court does not generally endorse the application of the offset procedure,

but due to Plaintiff’s counsel’s reduced request and the lack of opposition from the Commissioner,

the Court finds that Plaintiff’s counsel has appropriately accounted for the refund as set forth in

the EAJA Savings Provision. See Ferry v. Comm'r of Soc. Sec., No. 1:13-CV-482, 2016 WL

4471672, at *1 (S.D. Ohio Aug. 4, 2016) (“In lieu of seeking a higher award and refunding the

amount of EAJA fees as would otherwise be required under the statute, counsel has simply

subtracted the amount of the prior EAJA fee award from the total sought under § 406(b). The same

practice has been sanctioned previously by this Court, as well as by published case law from other

courts.”) (citing Jackson, 601 F.3d at 1268), report and recommendation adopted by, 2016 WL

4447819 (S.D. Ohio Aug. 24, 2016)).

IV.    CONCLUSION

       Based upon the foregoing, Plaintiff’s Petition for Approval of 406(b) Attorney Fees [Doc.

27] is GRANTED IN PART, and Plaintiff’s Motion to Amend Petition [Doc. 31] is GRANTED.

It is ORDERED that attorney’s fees in the amount of $2,769.75 be payable to Plaintiff’s counsel

under 42 U.S.C. 406(b). The Court, however, reminds Plaintiff’s counsel of his obligation

pursuant to the EAJA and the Court’s prior fee Order [Doc. 26] in this matter. See Drake, 2016

WL 492704, at *2 (“Moreover, the Savings Provision references Section 206(b)(2), which makes

it a misdemeanor for an attorney to collect fees greater than the amount authorized by the court,
                                                7



Case 3:17-cv-00211-HBG Document 33 Filed 06/02/20 Page 7 of 8 PageID #: 1577
but clarifies that ‘no criminal penalties attach when the claimant's attorney receives fees under

both the EAJA and § 406(b) but refunds the smaller of the fees to the claimant.’”) (citing Jackson,

601 F.3d at 1272).

       IT IS SO ORDERED.

                                             ENTER:


                                             United States Magistrate Judge




                                                8



Case 3:17-cv-00211-HBG Document 33 Filed 06/02/20 Page 8 of 8 PageID #: 1578
